Title: From James Madison to James Madison, Sr., 6 September 1784
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Sepr. 6. 1784.
I arrived at this place the night before last only, having declined starting from Fredg. at the time I proposed when I parted with you & having staid at Baltimore one day. At the latter place I fell in with the Marquis & had his company thus far. He is proceeding Northwd. as far as Boston from whence he goes to the Indian Treaty at Fort Stanwix & from thence returns to Virga. about the same time that I must be there. He presses me much to fall into his plan, and I am not sure that I shall decline it. It will carry me farther than I had proposed, but I shall be rewarded by the pleasure of his company and the further opportunity of gratifying my curiosity. I have nothing to add at present but that I am your affec. Son
J. Madison Jr.
